Citation Nr: 1615910	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO. 13-25 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for bilateral upper extremity disorders, to include bursitis of the shoulders and arms.

2. Whether new and material evidence has been received to reopen service connection for a low back disorder.

3. Entitlement to service connection for bilateral upper extremity disorders, to include bursitis of the shoulders and arms.

4. Entitlement to service connection for a low back disorder.

5. Entitlement to an increased rating, greater than 10 percent, for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Army from September 1960 until September 1962. These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. Since that time, original jurisdiction over entire claim has been transferred to the RO in Winston-Salem, North Carolina.
 

FINDINGS OF FACT

1. In March 1995 and July 2001 decisions, the RO denied service connection for bilateral and left upper extremity disorders, respectively. The Veteran did not file appeals, and the decisions became final.

2. The evidence associated with the claims file subsequent to the March 1995 and July 2001 decisions relates to unestablished facts that tend to substantiate the Veteran's claim regarding the presence and nature of current diagnosed disabilities of the upper extremities. The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

3. In a July 2001 decision, the RO denied service connection for a low back disorder. The Veteran did not file an appeal, and the decision became final.

4. The evidence associated with the claims file subsequent to the July 2001 decision relates to unestablished facts that tend to substantiate the Veteran's claim regarding the presence of a current diagnosed disability. The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim 

5. An upper extremity disorder did not manifest during service, and is not otherwise related to service.

6. Arthritis of the low back did not manifest during service, and is not otherwise related to service.

7. The current 10 percent evaluation for tinnitus is the maximum schedular rating available, and unique or unusual symptomatology has not been shown to warrant an extraschedular rating.


CONCLUSIONS OF LAW

1. The March 1995 and July 2001 decisions denying service connection for upper extremity disorders are final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 20.302, 20.1103 (2015).
      
2. Evidence received since the March 1995 and July 2001 decisions is new and material to reopen a claim of service connection for a upper extremity disorders. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The July 2001 decision denying service connection for a low back disorder is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
      
4. Evidence received since the July 2001 decision is new and material to reopen a claim of service connection for a low back disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5. An upper extremity disorder, to include bursitis, was not incurred in service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

6. A low back disorder, to include arthritis, was not incurred in service, and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015). 

7. There is no legal basis for the assignment of disability rating in excess of 10 percent for tinnitus. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). A notice letter was sent to the Veteran in April 2011, prior to the initial adjudication of the claims on appeal. To the extent that the Veteran is seeking to reopen previously denied claims, VA is not required to provide specific notice of the information and evidence necessary to substantiate the element or elements that were found insufficient, but is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012). The notice included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA. The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO. The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

VA also has a duty to assist an appellant in the development of the claim. To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as relevant treatment records, to the extent that such records have been identified by the Veteran. These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.

VA examinations have not been performed regarding the upper extremities, low back, or the Veteran's tinnitus. Generally in disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court of Appeals for Veterans Claims (Court) has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under 
§ 5103A(d)(2)(B). Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (observing that "[s]ince all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case.")  Id.

In December 2000 the Veteran alleged that he may have injured both his upper extremities and low back while lifting and maneuvering 70 to 90 pound artillery shells "on a daily basis for about seven months."  The record further reveals current diagnoses relating to the shoulders and low back, and thus the record contains competent evidence of current disabilities and evidence establishing an in-service event or injury. However, other than the Veteran's bare assertions of a relationship between his current disabilities and in-service trauma five decades ago, there is no "indication" that a current disability may be associated with service so as to warrant a VA examination as to the etiology of the claimed disorders, even under the low threshold of McLendon. 

With regard to the Veteran's claim for an increased rating for tinnitus, he was offered an examination in May 2011, but did not attend. In the July 2011 decision on appeal, the Veteran was informed that if he were "willing to report for a VA examination, [the RO] should be specifically told this is the case and another may be authorized and scheduled."  The Veteran did not respond to the offer for a new examination.

VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.

Applications to Reopen a Claims of Service Connection for Disorders of the Upper Extremities, and of the Low Back

Generally, a claim which has been denied and become final may not thereafter be reopened and allowed based on the same record. 38 U.S.C.A. § 7105 (West 2014). However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In March 1995, a claim of service connection for "bursitis in both shoulders and arms" was denied due to a lack of in-service complaints or treatment referable to bursitis. In December 2000 the Veteran sought to reopen the claim of service connection, but only in relation to the left shoulder. That claim was denied in July 2001 due to a lack of new and material evidence, and a separate claim of service connection for "low back pain" was also denied due in part to a lack of then-current diagnosis.

The Veteran did not timely appeal from the March 1995 or July 2001 decisions, and they became final as to the evidence then of record, and are not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103 (2015). 

In April 2011 the Veteran through his representative sought "[e]ntitlement to [a] service connection for bilateral shoulder condition."  While the claim did not specify bursitis, the Board finds that the disorder for which he is now seeking service connection was denied in the prior decisions. A claimant's allegation must be viewed from the perspective of whether it alleges service connection for symptoms - not a specific diagnosis - regardless of how those symptoms are identified or labeled. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) ("Although the RO has no duty to read the mind of the claimant, the RO should construe a claim based on the reasonable expectations of the non-expert, self-represented claimant, and the evidence developed in processing that claim."  Clemons, 23 Vet. App. at 5). Thus, in denying claims of service connection for "bursitis" of the shoulders and arms, the RO had implicitly denied claims of service connection for any similarly manifest disorder of the arms and shoulders, and new and material evidence must be presented before the underlying claim may be considered on the merits.

Since the time of the prior final denials, VA has received new medical treatment records which show evidence of bilateral shoulder and low back diagnoses which were not of record at the time of the prior denials. See July 2011 VA treatment indicating tendinitis of the right shoulder and arthritis of the left. See also June 2008 VA x-ray evidence of arthritis in the lumbar spine.

The newly added records show evidence of current diagnoses not previously of record. As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen service connection for a disorder of the upper extremities and a disorder of the low back. 

Service Connection, Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997). This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Veteran has been diagnosed with arthritis, which is a "chronic disease" listed under 38 C.F.R. § 3.309(a). The presumptive provisions of 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service and current manifestations of the same disease, the disease shall be presumed to have been incurred in service unless clearly attributable to intercurrent causes. In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection. 38 C.F.R. § 3.303(b); Walker, supra. at 1304 (holding that the provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

Service Connection for Bilateral Upper Extremity Disorder

The Veteran has asserted that a bilateral shoulder or arm disorder, claimed as bursitis, is related to service, due possibly to heavy lifting during service. The Board finds that the Veteran's endorsement of having lifted heavy loads during service is competent, to the extent that the Veteran is capable commenting on the weight of items he picks up, Layno v. Brown, 6 Vet. App. 465 (1994), and credible to the extent that heavy lifting is consistent with the nature of his service. However, linking heavy lifting during service with the subsequent onset of symptoms or diagnoses decades later is a complex medical determination well beyond the Veteran's lay competence.

In his original May 1994 claim of service connection for "bursitis in both shoulders and arms," the Veteran indicated that the disorder began while he was stationed at Fort Sill, Oklahoma in 1961, but that he had been "medicating [him]self with various ointments and Motrin."  In his December 2000 application to reopen his previously denied claim, the Veteran again reported having been diagnosed with bursitis while on active duty at Fort Sill, including that he had been "treated for several months for bursitis in [his] left shoulder."  He went on to state that "severe pain in [his] left shoulder" had onset during service and had continued since that time.

Service treatment records show no complaints or treatment referable to the shoulders or arms, and on separation examination in August 1982, the upper extremities were normal. An upper extremity disorder did not manifest during service, and was not present on separation from service. The Veteran is competent to recall having been diagnosed in 1961, however his separation examination is more probative that he had no such disorder at separation. Specifically, the examination report was generated contemporaneously with a physical evaluation, whereas the Veteran's 1994 report of an in-service diagnosis relies on his recollection of events more than 30 years prior. See Curry v. Brown, 7 Vet. App. 59 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran; affirming Board decision that cited from Mccormick On Evidence (3rd ed.1984) for the proposition that "memory hinges on recency" and that earlier statements are generally more trustworthy than later ones).

Post-service treatment records referable to bursitis specifically are limited to a March 1993 private medical record in which the Veteran reported a history of bursitis, particularly in one of his shoulders. On evaluation, the shoulder was nontender, and with normal range of motion; the assessment was "bursitis by [history]," but without any active diagnosis. In June 2010 the Veteran complained of left shoulder pain which had onset after a fall the prior winter, when his shoulder was knocked out of place and his daughter pushed it back. The Veteran denied having gone to an Emergency Room for treatment or evaluation, but he was now having problems lifting the shoulder over his head. Range of motion of the left shoulder was from zero to 85 degrees, with "very limited" internal and external rotation. In November 2010 he had right arm and left shoulder pain "so bad that he states he wants to cry."

In February 2011, the Veteran reported right arm pain having onset in December - i.e., two months prior. He was unable to raise that right arm, and pain was becoming worse. In May 2011 there was continued right arm and shoulder pain, with pain starting in the forearm and radiating up into the right shoulder. The left shoulder also hurt, but was less painful. The Veteran had limited range of motion, and was unable to lift the right arm above his head. He had a diagnosis of arthralgia in right arm, and denied any history of injury to left arm. 

On orthopedic consultation in July 2011, shoulder pain was reported, as was an ice-related fall two years prior. Right shoulder pain had begun in November 2010, and while the right shoulder had good range of motion, motion was limited by pain on the left side. The diagnostic impression was of tendinitis of the right shoulder, and arthritis of the left.

To the extent that the Veteran has continued to indicate that he was diagnosed with bursitis during service, there is no evidence that such a diagnosis has been present for at least the last 20 years. See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7)).

Regarding the current diagnoses of right shoulder tendinitis and left shoulder arthritis, there is no competent evidence - including from the Veteran - to suggest that such disorders are related to service. Rather the evidence shows that left shoulder symptoms began following a fall in December 2009, and right shoulder symptoms began around one year later in November 2010.

Without probative evidence of a relating a current upper extremity disorder to service, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for a Low Back Disorder

The Veteran asserts that the same heavy lifting of artillery ammunition, described above, caused a current low back disorder. As with his upper extremities, service treatment records show no complaints or treatment of the back, and on separation examination in August 1962 the spine was normal.

In December 2000 the Veteran reported having had lower back surgery in 1972 - ten years after separation. In a January 2001 letter following his initial claim of service connection for the low back, the Veteran was advised to provide VA with relevant evidence supporting his claim. He did not respond to the request either by providing evidence, or providing any sources of such evidence - such as the names of private treatment providers. He was similarly advised in April 2011, but again did not provide VA with relevant treatment records or identify where VA may obtain them. 

The Veteran's report of having undergone surgery in 1972 is competent and probative that a surgical procedure did occur. But without more specific evidence regarding the nature of such surgery or the underlying disorder it was meant to address, the mere fact that he underwent a procedure is of little value in substantiating the claim on appeal.

Following separation, the Veteran reported back pain in April 1988, when radiculopathy was suspected. In March 1991 he reported occasionally feeling a "cool sensation" around the low back, going down into the inguinal area, and then down the legs. He also had general discomfort in the low back and the assessment of "low back pain" was described as "probably secondary to obesity."  Not until a June 2008 x-ray study was any specific diagnosis confirmed - i.e., arthritis of the lumbar spine. VA treatment records otherwise refer generally to degenerative disc disease of the lumbar spine and reference a "prior surgery," without additional details, as part of the Veteran's prior medical history.

Thus, while there is evidence of a current disorder of the low back, there is no evidence of any relation of the disorder to service other than the Veteran's own statements suggesting a connection between heavy lifting during service, and the subsequent development of a disorder many years later. Making such a conclusion, however, is a complex medical determination well beyond the Veteran's lay competence, and his assertion is thus of no probative value in supporting his claim.

Without probative evidence of a relating the current arthritis of the low back to service, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for Tinnitus

The Veteran's service-connected tinnitus is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015), and a 10 percent rating is the maximum schedular rating available for the disability. 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2015). As there is no legal basis upon which to award a higher schedular evaluation for tinnitus, or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

Referral for extraschedular evaluation is not warranted. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008). Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required. Id. at 115.

The schedular rating criteria used to rate the Veteran's tinnitus reasonably describe and assess his disability level and symptomatology, and he has not endorsed any symptoms which are not already contemplated by the rating criteria. 

The evidence fails to show unique or unusual symptomatology regarding tinnitus that would render the schedular criteria inadequate. Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities of hearing loss and status-post left inguinal hernia repair in concluding that referral for consideration of an extraschedular rating is not warranted. The schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required. 38 C.F.R. 
§ 3.321; Thun, 22 Vet. App. 111. 

Finally, the record does not reveal that the Veteran claims to be unemployable because of his tinnitus, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a bilateral upper extremity disorder is granted to this extent only.

New and material evidence having been received, the appeal to reopen service connection for a low back disorder is granted to this extent only.

Service connection for a bilateral upper extremity disorder is denied.

Service connection for a low back disorder is denied.

An increased evaluation for tinnitus is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


